Citation Nr: 1111081	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-31 249	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for right ear condition with fluid drainage.

3.  Entitlement to service connection for left ear condition with fluid drainage.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision, which denied claims for entitlement to service connection for hearing loss, a right ear condition with fluid drainage, and a left ear condition with fluid drainage

The Board notes that the Veteran's October 2008 VA Form 9 Appeal also appealed the issue of entitlement to service connection for tinnitus.  However, during the course of this appeal, this claim was granted in a July 2010 rating decision.  This decision was a complete grant of benefits with respect to the issue of service connection for tinnitus.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Additionally, the Veteran indicated in a July 2010 statement that he did not wish to proceed with an appeal of this issue.  Therefore, the issue of entitlement to service connection for tinnitus is no longer currently on appeal before the Board.

Additionally, the Board notes that a statement of the case (SOC) was issued in July 2010 with respect to the issue of entitlement to additional service-connected disability compensation based on the permanent incapacity for self-support of T.A.C..  However, as the Veteran did not submit a substantive appeal with regard to this issue and, in fact, indicated in a July 2010 statement that he would not be appealing this issue, this issue is currently not on appeal before the Board. 

The Board notes that the Veteran had requested and was scheduled for a hearing before a member of the Board on October 20, 2010.  In an October 2010 statement, the Veteran indicated that he was withdrawing his appeal for his video hearing.  As such, no hearing need be provided at this time. 
Furthermore, the Board notes that the Veteran was issued notification letters on July 19, 2010, and August 18, 2010, in which the RO indicated that it was working on his claims regarding permanently defective vision, chronic lower back pain, chronic pain and recurring weakness of the right ankle, the right hip secondary to the right knee, back pain secondary to the right knee, chronic leg cramps, chronic bilateral fungal infection, chronic right hip pain, the right knee, the right ankle secondary to the right knee, right inguinal hernia, chronic right leg pain, and the right leg secondary to the right knee.  It does not, however, appear that these issues have been adjudicated.  Therefore, the issue of entitlement to an increased evaluation for a right knee disability, and entitlement to service connection for permanently defective vision, chronic lower back pain, chronic pain and recurring weakness of the right ankle, the right hip secondary to the right knee, back pain secondary to the right knee, chronic leg cramps, chronic bilateral fungal infection, chronic right hip pain, the right ankle secondary to the right knee, right inguinal hernia, chronic right leg pain, and the right leg secondary to the right knee have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

On October 20, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


